        Case 1:21-cv-04470-NRB Document 3 Filed 05/18/21 Page 1 of 2
IH-32                                                                                Rev: 2014-1




                      United States District Court
                                  for the
                     Southern District of New York
                              Related Case Statement
                                                
                              Full Caption of Later Filed Case:

ASHER EPSTEIN,




                  Plaintiff                                        Case Number


                                                 21-cv-4470
                    vs.


ORBCOMM, INC., JEROME B. EISENBERG,
MARC J. EISENBERG,
MARCO FUCHS, DENISE GIBSON, KAREN
GOULD, TIMOTHY KELLEHER, and JOHN
MAJOR,

                 Defendant

                              Full Caption of Earlier Filed Case:
               (including in bankruptcy appeals the relevant adversary proceeding)


SHIVA STEIN,




                  Plaintiff                                        Case Number

                                                 21-cv-4289
                    vs.


ORBCOMM INC., JEROME B.
EISENBERG, MARC J. EISENBERG,
MARCO FUCHS, DENISE GIBSON,
KAREN GOULD, TIMOTHY KELLEHER,
and JOHN MAJOR,

                 Defendant


                                             Page 1
            Case 1:21-cv-04470-NRB Document 3 Filed 05/18/21 Page 2 of 2
IH-32                                                                                        Rev: 2014-1



Status of Earlier Filed Case:
                         (If so, set forth the procedure which resulted in closure, e.g., voluntary
        ____ Closed      dismissal, settlement, court decision. Also, state whether there is an appeal
                         pending.)
        ✔
     ____ Open           (If so, set forth procedural status and summarize any court rulings.)


Complaint was filed on May 12, 2021.







Explain in detail the reasons for your position that the newly filed case is related to the
earlier filed case.


The later filed case arises out of the same transaction as the earlier filed case. Specifically,

both cases arise from the same Merger Agreement entered into April 2, 2021 between

ORBCOMM Inc. and GI Partners and allege violations of sections 14(a), 14(e), and 20(a) of

the Securities Exchange Act of 1934.






















          s/Justin Kuehn                                                       5/18/2021
Signature: ________________________________________                     Date: __________________

          Moore Kuehn, PLLC
Firm:         ________________________________________


                                                Page 2
